Citation Nr: 0924775	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  03-30 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to disability compensation under 38 U.S.C.A. § 
1151 for prostate cancer, resulting from medical treatment by 
the Department of Veterans Affairs.


REPRESENTATION

Veteran represented by:	Jewish War Veterans of the 
United States



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel




REMAND 

The Veteran, who is the appellant, served on active duty from 
June 1967 to March 1968 and from October 1972 to January 
1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in November 2002 of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In June 2009, the Board received a timely request for a 
personal hearing before the Board.  To ensure procedural due 
process, the claim is REMANDED to the RO via the Appeals 
Management Center in Washington, DC, for the following 
action:

Ask the Veteran whether he wants a 
hearing before the Board at the Las 
Vegas VA office or in lieu of an 
in-person hearing a videoconference 
hearing and then take the appropriate 
action to schedule the requested 
hearing.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




